Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is responsive to the communication filed on 02/25/2021.
Claims 1-20 are pending in the application.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) the limitations comprising:
    establishing a unit type configuration based on a type of HVAC system and at least one of temperature data, humidity data, or indoor air quality data; establishing a fan configuration based on whether a variable frequency drive fan is identified; establishing cooling and heating stage configurations based on at least one compressor parameter and at least one heating stage parameter; and identifying at least one available auxiliary termination in response to establishing the unit type configuration, the fan configuration, and the cooling and heating stage configuration; and assigning at least one safety to the at least one available auxiliary termination in response to identifying the at least one available auxiliary termination.
    But for the recitation of general computing devices, the establishing, identifying, and assigning limitations are reasonably capable of being performed mentally (e.g. 3) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III)

This judicial exception is not integrated into a practical application because the inclusion of a mobile device, terminations of the HVAC controller; HVAC unit, variable frequency drive, compressor, and HVAC controller are recited generally so as to generally link the abstract idea to the field of system installation; the HVAC controller represents mere instructions to apply the abstract idea; and the providing an IO table represents insignificant extra-solution activity.

 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as described above the providing an IO table is insignificant extra-solution activity that is well-known, ordinary, and conventional, see MPEP 2106.05(d)(II).  A mobile device or HVAC controller represent mere instructions to apply the abstract idea.
   Claims 2-20 are rejected under the same rationale. 






Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wacker (PG/PUB 20050040249).
Claim 1 
   Wacker et al. teaches a method for configuring, commissioning and troubleshooting an HVAC unit (ABSTRACT, Figures 1), the method comprising:
 
establishing a unit type configuration based on a type of HVAC system and at least one of temperature data, humidity data, or indoor air quality data (0005, 0013, 0056, 0096, 0059, Table 2, *0223 e.g. see identification and retrieval of configuration parameters for an HVAC system as well as configuring system parameters (heating, cooling, fan, etc.)

establishing a fan configuration based on whether a variable frequency drive fan is identified (Figure 33-356, 0061, Table 4, 0089, 0096, 0134 e.g. see variable settings for fan speed, the fan having multiple speeds)

establishing cooling and heating stage configurations based on at least one compressor parameter and at least one heating stage parameter (0134, 0147 e.g. see determining heating and cooling based upon the available compressor and heating/cooling stages)

identifying at least one available auxiliary termination in response to establishing the unit type 
configuration, the fan configuration, and the cooling and heating stage configuration (e.g. see testing routine applied to sensors/auxiliary termination after establishing configuration of unit, fan, and heating and cooling stages, the testing identifying sensors/available auxiliary termination, see Figure 19, 0223)

assigning at least one safety to the at least one available auxiliary termination in response to identifying the at least one available auxiliary termination (0223 e.g. see setting sensor status, i.e., “Failed, Untested, or OK” as reading on a safety)

providing an IO table to an HVAC controller, the IO table including physical input/output assignments for the terminations of the HVAC controller based on at least one configuration and the assigned at least one safety (0005, 0060, Table 3 e.g. see temperature, humidity, outside, and occupancy sensors as reading on physical input/output assignments, i.e., location of sensors, where storing or updating in memory the table reads on providing an IO table to an HVAC controller/thermostat, see also 0011 e.g. “The technician may go from place to place and download specific configurations and settings with the PDA very quickly and efficiently to the air management system thermostats at these places.”)

Claim 2. 
   The method as described in claim 1, further comprising identifying a plurality of unavailable terminations of the HVAC controller in response to establishing the unit type configuration, the fan configuration, and the cooling and heating stage configuration (Wacker, 0222-0223 e.g. see “Untested” e.g. “The status of each step of the diagnostics process may be reported as “OK”, “UnTested” or “Failed”. An error summary may report known problems (via thermostat diagnostic messages) and summarize all session related messages.”)

Claim 3. 
   The method as described in claim 1, further comprising establishing at least one supplemental configuration based on identification of at least one of a sensor, an economizer mode, a damper actuator, an exhaust fan, or a demand control ventilation (Wacker, 0054, 0103, 0224-0225 e.g. see edited configuration as reading on a supplement configuration)
    wherein identifying the at least one available auxiliary termination includes identifying the at least one available auxiliary termination in response to establishing at least one supplemental configuration as well as establishing the unit type configuration, the fan configuration, and the cooling and heating stage configuration (0223-0225 e.g. see performing sensor test routine based upon a configuration file and screen.  As interpreted, repeating test/diagnostic routines on edited/updated/new configurations, see also claim 8 e.g. “overriding sensor inputs and set-points” as reading on supplemental configurations.)

Claim 4.
    The method as described in claim 1, wherein the at least one safety is selected from a group consisting of a clog filter switch, a smoke detector, an emergency shutoff, a drain pan clog switch, a freeze protection, a pressure switch, or an alarm output(Wacker, 0172-0175 e.g. see “sensor not working” under “alarmError.errNE/alarm output)

Claim 5. 
  The method as described in claim 1, further comprising receiving the IO table at the HVAC controller and configuring input/output terminations of the HVAC controller based on the physical input/out assignments of IO table (0030, 0060, Table 3 e.g. see “use” sensor and sensor locations, see also claim 8 e.g. “overriding sensor inputs and set points.” As reading on configuring input/output terminations(e.g. sensors))

Claim 6. 
    Wacker teaches a system for configuring, commissioning and troubleshooting an HVAC unit comprising: 
   a mobile device configured to: establish a unit type configuration based on a type of HVAC  system and at least one of temperature data, humidity data, or indoor air quality data (0005, 0013, 0056, 0096, 0059, Table 2, *0223 e.g. see identification and retrieval of configuration parameters for an HVAC system), see also “PDA” as reading on mobile device for establishing the system configuration as described above, see also ABSTRACT, 0003, 0005, 0010-0014, 0021-22, claim 8, 0054-0058)

    establish a fan configuration based on whether a variable frequency drive fan is identified (Figure 33-356, 0061, Table 4, 0089, 0096, 0134 e.g. see variable settings for fan speed, the fan having multiple speeds)

    establish cooling and heating stage configurations based on at least one compressor parameter and at least one heating stage parameter (0134, 0147 e.g. see determining heating and cooling based upon the available compressor and heating/cooling stages)
     identify at least one available auxiliary termination based on the unit type configuration, the fan configuration, and the cooling and heating stage configuration; (e.g. see testing routine applied to sensors/auxiliary termination after establishing configuration of unit, fan, and heating and cooling stages, the testing identifying sensors/available auxiliary termination, see Figure 19, 0223)
    assign at least one safety to the at least one available auxiliary termination based on the at least one available auxiliary termination (0223 e.g. see setting sensor status, i.e., “Failed, Untested, or OK” as reading on a safety)
    provide an IO table to an HVAC controller, the IO table including physical input/output assignments for the terminations of the HVAC controller based on at least one configuration and the assigned at least one safety (0005, 0060, Table 3 e.g. see temperature, humidity, outside, and occupancy sensors as reading on physical input/output assignments, i.e., location of sensors, where storing or updating in memory the table reads on providing an IO table to an HVAC controller/thermostat, see also 0011 e.g. “The technician may go from place to place and download specific configurations and settings with the PDA very quickly and efficiently to the air management system thermostats at these places.”)

Claim 7.
      The system as described in claim 6, wherein the mobile device identifies a plurality of unavailable terminations of the HVAC controller based on the unit type configuration, the fan configuration, and the cooling and heating stage configuration (0014, 0223, claim 14  (e.g. see “failed” as reading on unavailable terminations/sensors)

Claim 8. 
    The system as described in claim 6, wherein: the mobile device establishes at least one supplemental configuration based on identification of at least one of a sensor, an economizer mode, a damper actuator, an exhaust fan, or a demand control ventilation, and the mobile device identifies the at least one available auxiliary termination based on at least one supplemental configuration as well as the unit type configuration, the fan configuration, and the cooling and heating stage configuration ((Wacker, 0054, 0103, 0224-0225 e.g. see edited configuration as reading on a supplement configuration, see also claim 8, 0103, see also PDA obtaining configuration parameters, 0005, 0022-25)

Claim 9. 
    The system as described in claim 6, wherein the at least one safety is selected from a group consisting of a clog filter switch, a smoke detector, an emergency 19202103059 shutoff, a drain pan clog switch, a freeze protection, a pressure switch, or an alarm output (Wacker, 0172-0175 e.g. see “sensor not working” under “alarmError.errNE/alarm output)


Claim 11.
     A method for configuring, commissioning and troubleshooting an HVAC unit, the method comprising: 
     establishing a unit type configuration based on a type of HVAC system and at least one of temperature data, humidity data, or indoor air quality data, supra claim 1
      establishing a fan configuration based on one of a traditional stage blower fan or a variable frequency drive fan, supra claim 1
       establishing cooling and heating stage configurations based on at least one compressor parameter and at least one heating stage parameter; supra claim 1
       providing an IO table to an HVAC controller, the IO table including physical input/output assignments for the terminations of the HVAC controller based on at least one configuration, supra claim 1


Claim 16.
     A system for configuring, commissioning and troubleshooting an HVAC unit comprising: 
    a mobile device configured to: establish a unit type configuration based on a type of HVAC system and at least one of temperature data, humidity data, or indoor air quality data; supra claim 11
establish a fan configuration based on one of a traditional stage blower fan or a variable frequency drive fan;  supra claim 11
establish cooling and heating stage configurations based on at least one compressor parameter and at least one heating stage parameter; supra claim 11
   provide an IO table to an HVAC controller, the IO table including physical input/output assignments for the terminations of the HVAC controller based on at least one configuration., supra claim 11



 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 15, and 20 are  rejected under 35 U.S.C. 103 as being unpatentable over Wacker (PG/PUB 20050040249)  in view over Duchene et al. (PG/PUB 20130226316)

Claim 10. 
   Wacker et al. teaches the system as described in claim 6 but does not expressly teach configures input/output terminations as described below.  Duchene teaches configures input/output terminations as described below.
        wherein the HVAC controller receives the IO table and configures input/output terminations of the HVAC controller based on  the physical input/out assignments of the IO table (Wacker, see input/output such as location assignment, 0126, 0137, and see Duchene as parameterizing sensor data as reading on configuring input/output terminations, 0031, 0041, 0111 ) 
    One of ordinary skill in the art before the effective filing date of the claimed invention combining the teachings of Wacker and Duchene would achieve an expected and predictable result comprising:
   wherein the HVAC controller receives the IO table and configures input/output terminations of the HVAC controller based on  the physical input/out assignments of the IO table.
     One of ordinary skill in the art would be motivated to incorporate the parameterization function of Duchene within the HVAC controller of Wacker to how and when sensors obtain data, as described, ABSTRACT, to optimize system operation, as described, 0060.

Claim 15. The method as described in claim 11, further comprising receiving the IO table at the HVAC controller and configuring input/output terminations of the HVAC controller based on the physical input/out assignments of IO table, supra claim 10

 Claim 15 is rejected under the same combination of prior art and rationale set forth in claim 10 


Claim 20. 
The system as described in claim 16, wherein the HVAC controller receives the IO table and configures input/output terminations of the HVAC controller based on the physical input/output assignments of IO table, supra claim 10

Claim 20 is rejected under the same combination of prior art and rationale set forth in claim 15 



Claims 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wacker (PG/PUB 20050040249)  in view over Mulhouse et al. (USPN 7766246)

Claim 12. 
   Wacker teaches the method as described in claim 11 but does not expressly describe the fan configuration limitations as described below.  Mulhouse teaches the fan configuration limitations as described below
      wherein establishing the fan configuration includes identifying a number of speeds, digital output, and digital input of the traditional stage blower fan (Mulhouse, Col 8 lines 26-50 e.g. high and low voltage inputs as reading on digital input and output and see output levels as reading on speed, col 2 lines 46-55, see also Wacker as obtaining configuration information, supra claim 1)
 One of ordinary skill in the art before the effective filing date of the claimed invention combining the teachings of Wacker and Mulhouse would achieve an expected and predictable result comprising:
wherein establishing the fan configuration includes identifying a number of speeds, digital output, and digital input of the traditional stage blower fan
   One of ordinary skill in the art would be motivated to determine the speed levels and type of signals applied to control blower operation while providing a benefit of addressing the cooling needs of a building, as described Col 1 lines 30-67.



Claim 17. 
   The system as described in claim 16, wherein the mobile device identifies a number of speeds, digital output, and digital input of the traditional stage blower fan, supra claim 12

Claim 17 is rejected under the same combination of prior art and rationale set forth in claim 12 


Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wacker (PG/PUB 20050040249)  in view over  Hamber et al. (USPN 9960962).

Claim 13.
   Wacker teaches the method as described in claim 11 but does not teach the modbus limitations as described below.  Hamber teaches the Modbus limitations as described below.
     wherein establishing the fan configuration includes identifying that the variable frequency drive fan is associated with a Modbus Drive (Hamber, Col 3 lines 21-45 e.g. see determining type of Modbus connections, and see Wacker as determining the presence of at variable speed fans, supra claim 1)
      
 One of ordinary skill in the art before the effective filing date of the claimed invention combining the teachings of Wacker and Hamber would achieve an expected and predictable result comprising:
    wherein establishing the fan configuration includes identifying that the variable frequency drive fan is associated with a Modbus Drive.
    One of ordinary skill in the art would be motivated to determine how devices communication, as described by Hamber, Col 1 lines 31-48. 


Claim 18. 
 The system as described in claim 16, wherein the mobile device identifies that the variable frequency drive fan is associated with a Modbus Drive, supra claim 13

Claim 18 is rejected under the same combination of prior art and rationale set forth in claim 13


Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wacker (PG/PUB 20050040249)  in view over  Hamber et al. (USPN 9960962) in view over Mulhouse (PG/PUB 20080223943)

Claim 14
Wacker teaches the method as described in claim 11 but does not teach the modbus and frequency output and start/stop limitations as described below.  Hamber teaches the modbus limitations and Mulhouse teaches the frequency output and start/stop limitations as described below.
       wherein establishing the fan configuration includes: identifying that the variable frequency drive fan is not associated with a Modbus Drive ((Hamber, Col 3 lines 21-45 e.g. see determining type of Modbus connections, and see Wacker as determining the presence of at variable speed fans, supra claim 1)  and identifying a frequency output value and start/stop value of the variable frequency drive fan (Mulhouse, Col 8 lines 26-67 e.g. see identifying speed levels and at least start/stop states, Col 2 lines 35-45, ABSTRACT (e.g. see changing states) 
    One of ordinary skill in the art before the effective filing date of the claimed invention combining the teachings of Wacker, Hamber, and Mulhouse would achieve an expected and predictable result comprising:
   wherein establishing the fan configuration includes: identifying that the variable frequency drive fan is not associated with a Modbus Drive  and identifying a frequency output value and start/stop value of the variable frequency drive fan.
     One of ordinary skill in the art would be motivated to identify variable speed fan capabilities for addressing zone cooling demands, as per Mulhouse, while understanding whether the devices use modbus to facilitate communication, as per Hamber.  One of ordinary skill in the art would be motivated to apply Mulhouse because its in the field of endeavor and pertinent to controlling HVAC equipment while also applying Hamber in the field of building control systems and pertinent to commissioning equipment based in part on how devices communicate. 

Claim 19. 
 The system as described in claim 16, wherein: the mobile device identifies that the variable frequency drive fan is not associated with a Modbus Drive, and the mobile device identifies a frequency output value and start/stop value of the variable frequency drive fan, supra claim 14

Claim 19 is rejected under the same combination of prior art and rationale set forth in claim 14







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Commissioning Building Systems
Methods for automated and continuous commissioning of building systems
L Luskay, M Brambley, S Katipamula - 2003 - osti.gov

Variable Speed Blowers 
   10801765  20140323030  20210372884   7640761
 Modbus Interfaces  
20080235346  9430429    
  Fan Speed and on/off times  
   9430429 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                             /DARRIN D DUNN/Patent Examiner, Art Unit 2117